DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Notice of Allowance responsive to Applicant’s communication of 4/30/21. Claims 24-31, 40-43, and 45-47 are pending in the application and have been allowed below. 
Examiner notes the Application is a Continuation of 13/600,778 which is now abandoned. The ‘778 application, with different claims than in this application, had a PTAB Decision on 12/4/17 that affirmed a 35 USC 101 rejection; but reversed rejections on 35 USC 112(a), 112(b), and 103. 
Examiner notes that paragraph 34 of the specification state “As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disc and to exclude propagating signals.” Thus, claim 40 does not need to recite “non-transitory” to avoid “signal per se” issues, since the specification already clarifies that signals are not being claimed.
The 35 USC 101 rejections are withdrawn based on the January 2019 Revised Patent Subject Matter Eligibility Guidance – as the claim 24 is eligible at step 2A, Prong Two, when viewing the claim in combination, as it recites the combination of additional elements of 1) access, via a network, first attributes associated with a new product in a 

Reasons for Overcoming Prior Art
	The PTAB Decision on 12/4/2017 in parent 13/600,778 states on pages 3-4 that the application gives reasonable clarity to those skilled in the art as of the filing date that Applicants are in possession of the claimed including “correcting,… a model-based fair sourcing error caused by a Dirichlet model by calculating attribute distance values based on a ratio of corresponding pairs of the theoretical and actual co-penetration values”. Applicants have now amended that language in independent claims 24 and 40 to recite “reduce a model-based fair share sourcing error by calculating attribute distance values based on a ratio of corresponding pairs of the theoretical and actual co-penetration values.” Thus, the term “reduce” is interpreted as being a more narrow version of the “correcting” that the PTAB Decision of 12/4/2017 stated was supported by the disclosure.
	The following is an examiner’s statement of reasons for overcoming the prior art of claims 25-31, and 40-47, to address certain limitations.
Regarding claim 40, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, in the context of market research, “reduce a model-based fair share sourcing error by calculating attribute distance values based on a ratio of corresponding pairs of the theoretical and actual co-penetration values of the theoretical and empirical co-matrices, respectively, to generate a distance matrix.” Independent claim 24 recites similar limitations.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.

Additional prior art:
Ching-Chin, “Designing a decision-support system for new product sales forecasting,” 2010, Expert Systems with Applications, Vol. 37, pages 1654-1665- directed to new product sales forecasting and analyzing errors in forecast performance 

Regarding claim 24, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, in the context of forecasting new products: 1) a product category comparator, implemented by the at least one processor to execute instructions thereon, to access, via a network, first attributes associated with a new product in a new product attribute database; 2) access, via the network, second attributes from existing products in a product reference library database, the existing products identified based on attribute levels associated with the first attributes; and identify attributes shared between the new product and the existing products in a target market based on a degree of similarly between the first attributes and the second attributes; 3) access, via the network, product market activity data from a panelist database including purchase data from merchants; 4) generate an empirical co-penetration matrix based on the product market activity data, the empirical co-penetration matrix including actual co-penetration values between the attributes shared between the new product and at least one of the existing products; 5) a distance calculator, implemented by the at least one processor to execute instructions thereon, to reduce a model-based fair share sourcing error of the Dirichlet modeling engine by calculating attribute distance values based on a ratio of corresponding pairs of the theoretical and actual co-penetration values of the theoretical and empirical co-matrices, respectively, to generate a distance matrix, as recited in independent claim 24. 
Independent claim 40 recite similar limitations as claim 24. All other claims depend from claims 24 and 40.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://pair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619